Order unanimously modified by reducing the sum to be paid to petitioner for her support and the support of her children to the amount of $15,000 a year and by reducing the allowance to petitioner’s attorneys to $1,000 and expenses, and as so modified affirmed, without costs of this appeal to either party. Memorandum: The allowance of $21,000 a year to the wife and children of the incompetent was excessive. Many rules enter into the determination of a matter such as this. One of them is a consideration of the manner in which the incompetent might have continued to support his wife and children if he had remained sane, but that is only one factor to be considered, and Special Term overemphasized it in arriving at a determination. Furthermore, Special Term’s presumption that the trustees and a majority of the incompetent’s sisters would modify or revoke in whole on in part the trust agreement from which the incompetent now receives only the income was unjustified. This is particularly so where, on the motion to rehear and reargue, each sister said in a positive and unequivocal way that she would not do anything to revoke the trust so that the principal could be depleted. Each said that she felt that the petitioner “is extremely extravagant and spends unnecessarily”. The amount of $2,500 allowed for attorneys’ fees is excessive and should be reduced to $1,000. (Appeal from order of Monroe Special Term directing respondent as committee to pay petitioner allowance for support and expenses.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.